Mr. Justice O’Connor delivered the opinion of the court. 4. Insurance, § 804*—when beneficiary not estopped to assert that suspension was unlawful. The fact that a member of a fraternal organization, who has been suspended, has signed a request for reinstatement does not estop him from asserting that such suspension was unlawful. 5. Insurance, § 854*—when action on mutual benefit certificate not prematurely brought. If when a claim is presented against defendant, a fraternal organization, it at first denies liability, an action brought without exhausting certain remedies as required by defendant’s by-laws is not prematurely brought, although such by-laws are expressly made part of the contract, and though plaintiff is expressly required thereby to exhaust such remedies before bringing suit, for the reason that in such case defendant is precluded from setting up the provisions of such by-laws as a defense to the action.